Title: From George Washington to Edmund Randolph, 20 August 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Philadelphia 20th Augt 1795
          
          Your resignation of the Office of State, is received.
          Candour induces me to give you, in a few words, the following narrative of facts. The letter from Mr Fauchet, with the contents of which you were made acquainted yesterday, was as you supposed, an interscepted one. It was sent by Lord Grenville to Mr Hammond; by him put into the hands of the Secretary of the Treasury; by him shewn to the Secretary of War and the Attorney General; and a translation thereof was made by the former for me.
          At the time Mr Hammond delivered the letter, he requested of Mr Wolcott an attested copy, which was accordingly made by Mr Thornton, his late Secretary; and which is understood to remain at present with Mr Bond. Whether it is known to others, I am unable to decide.
          Whilst you are in pursuit of means to remove the strong

suspicions arising from this letter, no disclosure of its contents will be made by me; and I will enjoin the same on the public officers who are acquainted with the purport of it; unless something shall appear to render an explanation necessary on the part of Government; of which I will be the judge.
          A Copy of Mr Fauchets letter shall be sent to you. No. 6, referred to therein I have never seen.
          
            Go: Washington
          
        